In re Hibernia National Bank; — Defendants); applying for supervisory and/or remedial writs; Parish of Jefferson, Twenty-Fourth judicial District Court, Div. “E”, No. 387-636; to the Court of Appeal, Fifth Circuit, No. 90-CW-0561.
On defendant’s application, the writ is granted and the trial scheduled for October 1, 1990 is ordered upset and continued. The case should not be set for trial prior to the expiration of the delay for answering plaintiff's last amending petition. LSA-C. C.P. art. 1571.
MARCUS, J., recused.